Wall, P. J. The judgment of ouster was predicated upon the proposition that the appellant was not a resident of the village, and this upon the proposition that he had resided upon a part of the plat which had been vacated and thereby excluded from the corporate limits. By the act of incorporation the limits of the town included “All the district embraced in the town plat of the original town of Tremont and the several additions to said town, which had been recorded.” The territory so designated then constituted the territory of the town and it so remains now unless it has been affected by the assumed vacation of a part of Flagler’s addition. It seems to be conceded that Sawyer did legally vacate all of said plat except block 6, and we shall not inquire whether this is so or not, but so assuming, what effect was thereby produced upon the limits and boundaries of the corporation? The making of a plat of a town or an addition, is for the purpose of subdividing the land into smaller parcels to be described by the terms lots and blocks, and to invest the public with certain rights in the streets, alleys and other public places therein designated. It was often found that such plats were premature, or for other reasons were unnecessary, and in order to enable proprietors of platted lands to restore them to their original condition, the act of 1847 provided a method whereby such plats, or a part thereof, might be vacated, and that the executing and recording of such writing should “operate to destroy the force and effect of the plat or ntap so vacated, and to divest all public right in the streets, alleys, commons and public grounds laid down or described in such map or plat.” Would such vacation operate, in the present case, to withdraw the land from the limits of the municipality ? The act of incorporation of the town of Tremont declared the district then covered by certain plats should compose the territory of the proposed town. The reference thus made to the original and additional plat's was merely for the sake of convenience in pointing out the district or territory to be embraced within the town which was then created for the purpose of local government and welfare. The act subsequently passed giving power to vacate plats, generally, was not intended to repeal or modify existing enactments fixing boundaries. It does not assume to do more than above set forth, that is, to provide a proceeding which shall operate to set, aside the effect of platting upon the use and description of the land embraced in the part vacated. The only result accomplished, is to restore the particular parcel to the condition it was in before it was plattéd. It might be that a part of a plat or a whole plat so vacated would be entirely surrounded by other platted lands lying within the corporation. In such case, if the theory of the appellees is to prevail, we should have the strange and awkward situation of a parcel wholly within the corporate jurisdiction, but foreign to it, an isolated spot over which the municipal laws were inoperative, and to reach which, from any direction, it would be necessary to cross municipal territory. ' Much confusion and annoyance would follow such a condition of things, and it can not be supposed that the legislature intended the act to be so construed. There is no necessity that all the land within the corporate boundaries shall be platted, and as a matter of fact it frequently happens that large unplatted tracts are inside the limits. The municipal jurisdiction, so far as local improvement or local government is concerned, is not barred by such fact. The ordinances may be enforced, and all the municipal functions may be exercised without hindorance. Applying the ordinary canons of construction and considering fully the provisions of all the legislation involved, we feel constrained to hold that the vacation of a part, or all of Flagler’s plat, after the act of incorporation, did not change the boundaries of the corporation. .Whatever was within the lines remained there. Certain streets and alleys were abolished, and the public right to use them was gone. There was merely a change in the use of the particular grounds so far as the public was concerned, and the description of the various parcels known as lots and blocks had been droppéd. The owner might treat the property as though he had never platted it, but the corporate boundaries were unaffected. We are of opinion that the conclusion reached in the Circuit Court was erroneous. The judgment will be reversed and the cause remanded, with directions to enter judgment for the defendant in the information, and that he recover his costs against the relators. Reversed and rema/nded.